FILED
                             NOT FOR PUBLICATION                            JAN 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



WALTER OMAR HERNANDEZ-                           No. 09-71417
VILLALTA,
                                                 Agency No. A099-653-384
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Walter Omar Hernandez-Villalta, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ order dismissing his

appeal from an immigration judge’s decision denying his application for asylum




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence the agency’s factual findings, applying the new

standards governing adverse credibility determinations created by the REAL ID

Act, Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010), and we deny the

petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

because Hernandez-Villalta made no mention of his political party volunteer work

in his asylum application, see Husyev v. Mukasey, 528 F.3d 1172, 1183 (9th Cir.

2008), and Hernandez-Villalta also failed to provide any corroboration of his

political activities, see Mejia-Paiz v. INS, 111 F.3d 720, 723-24 (9th Cir. 1997).

Hernandez-Villalta’s explanations for the discrepancies do not compel a contrary

conclusion. See Rivera v. Mukasey, 508 F.3d 1271, 1275 (9th Cir. 2007). In the

absence of credible testimony, Hernandez-Villalta’s asylum and withholding of

removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                          2                                     09-71417